Citation Nr: 1207962	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-04 920	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches as a residual of a head injury.

2.  Entitlement to service connection for tinnitus, also as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1990 to May 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for left-sided gynecomastia, residuals of a head injury, headaches and tinnitus.

Service connection since has been granted, however, for the gynecomastia in a March 2010 RO decision.  The RO also granted service connection for a residual scar.  Noncompensable (i.e., 0 percent) ratings were assigned for these disabilities retroactively effective from November 2004, the date of receipt of these claims.  The Veteran did not, in response, appeal for either higher initial ratings for these disabilities or an earlier effective date, so those claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

As support for his remaining claims, the Veteran testified at a hearing at the RO in October 2011 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  The Veteran clarified during the hearing that he is claiming entitlement to service connection for headaches and tinnitus as residuals of a head injury in service.  Therefore, the Board has recharacterized his claims to reflect this.

Since, however, they require further development before being decided on appeal, the Board is remanding his claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As an initial matter, a remand is necessary to obtain any existing, but outstanding, service treatment records (STRs) concerning these claims.  During his October 2011 Travel Board hearing, the Veteran testified that he had received treatment in the emergency room of Camp Lejeune Hospital in 1992 for his head injury at issue.  He also said that he could not perform duties for about 3 weeks after that trauma, having instead to remain in bed, and that, although he had experienced headaches prior to that head injury (though not prior to service), that head injury made his headaches worse.  He added that his tinnitus also had started after that head injury.  He said there definitely should be some documentation of his head injury and treatment in his STRs.

A preliminary review of the evidence in the claims file, however, indicates there are no such STRs in the file concerning this head injury and any resultant treatment he may have received in the aftermath of it.  As well, any existing, but outstanding, post-service VA treatment records concerning these claims need to be obtained.  The Board sees there also are no VA treatment records currently in the file, and the Veteran testified during his October 2011 Travel Board hearing that he has received, and is currently receiving, treatment at the VA medical center (VAMC) for depression.  And although he clarified during his hearing that he is not necessarily alleging the depression is related to the head injury in service, and that he also has not been told he has post-traumatic dementia, there is still the possibility that his treatment at the VAMC may have additionally concerned his headaches and tinnitus.  So these STRs and post-service VA treatment records need to be obtained before deciding his appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating, concerning the latter, VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2011).  


Additionally, the Board finds that a clarifying opinion from the August 2008 VA audiology examiner is needed to better address the Veteran's claim of having experienced tinnitus since the head injury in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

In particular, when the Veteran was examined in August 2008, the examiner indicated he did not review the claims file and, thus, could not provide a medical nexus opinion concerning the etiology of the tinnitus, so including insofar as its claimed relationship to the Veteran's military service.  Later, in an addendum dated in November 2009, the examiner reviewed the claims file and noted that normal hearing levels were found at both enlistment and separation, with no shift in hearing noted, and that there were no documented complaints of tinnitus during service, thereby concluding it is less likely than not the Veteran's tinnitus was caused by or a result of military noise exposure.

The Veteran later testified during his October 2011 Travel Board hearing, however, that he has experienced constant (versus intermittent) tinnitus since service, and that he has "just learned to deal with it."  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  And since, by its very nature, it is inherently subjective, it is readily perceptible to even lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").  He therefore is competent to proclaim having experienced it continuously since his service, and the essence of 38 C.F.R. § 3.303(b) is continuity of symptoms, not instead continuity of treatment for these symptoms.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).


For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time - not merely just isolated findings or even a diagnosis containing the word "chronic".  If chronicity of disease or injury in service is not established or legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

When eventually deciding this claim, the Board will have to determine whether the Veteran's lay testimony concerning having purportedly experienced continuous tinnitus since service, even if competent, is also credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And although it is true the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, such as actual treatment records concerning the condition in question, it is permissible for the Board to draw this negative inference, or at the very least consider this as evidence against the claim, if for example the claimed injury is not said to have occurred in combat, the STRs are complete, at least in relevant part, and there consequently is reasonable expectation that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations, including regarding lay evidence) and Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).


In the meantime, supplemental comment is needed concerning the etiology of the Veteran's tinnitus - including especially concerning whether it is related to or dates back to his military service - because the August 2008 VA compensation examiner only considered whether the Veteran's tinnitus is the result of noise exposure during his military service, and he since instead has attributed his tinnitus to his head injury in service, so to another entirely different cause.  Once VA undertakes the effort to provide an examination in response to a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one to in turn permit determining what weight to assign the doctor's opinion).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Ensure the Veteran's STRs are complete.  If not, obtain any additional, but outstanding, STRs, including, but not limited to, any hospital records from Camp Lejeune Hospital dated in 1992.  Because these records are in the possession of a Federal department or agency, namely, the military service, the requests for these records are governed by 38 C.F.R. § 3.159(c)(2) and (c)(3).  The Veteran also must be appropriately notified of any inability to obtain any existing records.  38 C.F.R. § 3.159(e)(1).


2.  Also obtain all relevant VA medical records concerning any evaluation or treatment the Veteran has received for his headache and tinnitus since service.  And because these records also are in the possession of a Federal department or agency, namely, VA, the requests for these records are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified of any inability to obtain any existing records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, if still available, have the August 2008 VA audiology examiner, who already provided an addendum in November 2009, provide additional supplemental comment concerning the etiology of the Veteran's tinnitus.  Specifically, this examiner must consider the Veteran's October 2011 hearing testimony that he has experienced constant tinnitus since service and has "just learned to deal with it."  But, as importantly, this examiner must also consider that the Veteran is not attributing his tinnitus to repeated exposure to loud noise during his military service, instead, to a head injury.  The examiner therefore needs to additionally comment on the likelihood (very likely, as likely as not, or unlikely) the tinnitus is a residual or consequence of said head injury - if assuming, for the sake of argument, this injury occurred as alleged.  When readjudicating this claim, the Board will have to assess the Veteran's credibility, both concerning the actual occurrence of this claimed head injury in service and his lay testimony of having experienced constant, i.e., continuous tinnitus during the many years since.


To facilitate providing this additional comment, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history and to ensure he addresses these additional points that need addressing.

If that examiner is no longer available to provide this additional comment, then have someone else comment that is equally qualified.  In this eventuality, however, the Veteran may need to first be reexamined.

Whoever is designed to provide this additional comment must discuss the medical rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination (including if another examination becomes necessary) and from information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorders remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 


In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on this pending claim as it would require adjudicating his claim based on the evidence already in the file.  See 38 C.F.R. § 3.655.

4.  Then readjudicate the claims in light of all additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

